1 2010 Citi Financial Services Conference 10th-11th March 2010 ■ New York 2 Forward-Looking Statements This presentation contains statements that relate to the projected performance of Zions Bancorporationand elements of or affecting such performance, including statements with respect to the beliefs, plans,objectives, goals, guidelines, expectations, anticipations and estimates of management.Thesestatements constitute forward-looking information within the meaning of the Private Securities LitigationReform Act.Actual facts, determinations, results or achievements may differ materially from thestatements provided in this presentation since such statements involve significant known and unknownrisks and uncertainties.Factors that might cause such differences include, but are not limited to:competitive pressures among financial institutions; economic, market and business conditions, eithernationally or locally in areas in which Zions Bancorporation conducts its operations, being lessfavorable than expected; changes in the interest rate environment reducing expected interest margins;changes in debt, equity and securities markets; adverse legislation or regulatory changes; and otherfactors described in Zions Bancorporation’s most recent annual and quarterly reports.In addition, thestatements contained in this presentation are based on facts and circumstances as understood bymanagement of the company on the date of this presentation, which may change in the future.ZionsBancorporation disclaims any obligation to update any statements or to publicly announce the result ofany revisions to any of the forward-looking statements included herein to reflect future events,developments, determinations or understandings. 3 A Collection of Great Banks 4 Strong Focus on Business Banking - Loan Mix, Profit Mix Consumer 22% CRE 32% *Includes FDIC Supported Assets *
